     Case 4:19-cv-00212-MW-MAF Document 188 Filed 12/01/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

             Plaintiffs,

v.                                          CASE NO.: 4:19cv212-MW/MAF

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

     ORDER DISMISSING PLAINTIFF ANGEL MEDDLER’S CLAIMS
                    WITHOUT PREJUDICE

      This Court has considered, without hearing, the Joint Stipulation of Dismissal

of Plaintiff Angel Meddler Without Prejudice. ECF No. 187. The Clerk shall enter

judgment stating, “Plaintiff Angel Meddler’s claims against Defendants are

dismissed without prejudice.” All other claims shall remain pending and thus the

file will remain open.

      SO ORDERED on December 1, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
